Citation Nr: 1412738	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for nerve damage of the bilateral upper extremities, to include as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for nerve damage of the bilateral lower extremities, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.  Personnel records indicate the Veteran was stationed in the Republic of Vietnam from December 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule the Veteran for VA examinations and to attempt to obtain outstanding private treatment records, if any.

The Veteran indicates that he did not sustain a physical injury to his back or to his upper or lower extremities in service; however, he contends that within several months of returning from Vietnam and separation from service, he began to experience numbness in his feet and hands and pain in his lower back that has continued since that time.  He believes that these symptoms arose because of his exposure to Agent Orange while stationed in Vietnam.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  In this case, the Veteran served in Vietnam during his period of service and thus, exposure to Agent Orange is conceded.

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

The record reflects diagnoses of degenerative disc disease (DDD) in the lumbar spine and peripheral neuropathy in the lower extremities.  Lay evidence suggests peripheral neuropathy of the upper extremities, although a clear diagnosis does not appear in the medical records.  Peripheral neuropathy is considered a disorder for which a presumption based on herbicide exposure is warranted under § 3.309(e) assuming that peripheral neuropathy becomes manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active duty.  Here, there is no medical evidence to support that proposition.  As to DDD, it is not on the list of diseases that VA has found are associated with exposure to Agent Orange.  
Nonetheless, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the Veteran's service treatment records are negative for complaints regarding the back, the hands or the feet.  Lay evidence provided by the Veteran indicates that shortly after his return from Vietnam, he began to experience back pain and numbness in his extremities.  See October 2011 Hearing Transcript.  He indicated that he did not seek treatment because he did not have insurance at that time.  Id. The Veteran's wife submitted a statement in January 2010 indicating that when she met him in 1975, the Veteran was experiencing "chronic ailments", to include back pain and neuropathy in both feet.

According to the Veteran, he has not sought treatment at VA for his conditions. 
The earliest private treatment record associated with the claims file is dated in May 2001.  At his hearing, the Veteran indicated he sought treatment beginning in the 1990s.  On remand, the RO should assist the Veteran to obtain any available treatment records, if any, that are not yet associated with the claims file.

Following his hearing, the Veteran submitted an April 2013 private treatment record that addressed the neuropathy in the Veteran's feet and mentioned that Agent Orange "may or may not have caused this problem."  In June 2013, the Veteran submitted the same record again.  It was in the form of an e-mail from an aol.com account to his gmail.com account.  One sentence of the letter was altered to indicate the opinion that "it is more than likely that [the Veteran's] exposure to herbicides is the cause of the [neuropathy]."  The record was not signed and it is not clear who authorized the alteration in the text.  Thus, the Board finds that without more information, it cannot rely on this record to support the Veteran's claim.

In this case, the Veteran has not been afforded a VA examination in connection with any of his claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran currently has diagnoses of DDD of the lumbar spine and peripheral neuropathy of the lower extremities.  Competent lay evidence suggests the same disability in the upper extremities.  The Veteran indicates that the feeling of numbness in his hands, although less severe, is the same as that in his feet. See Layno v. Brown, 6 Vet. App. 465 (1994) (a veteran is competent to report what comes to him through his senses).  In addition, there is evidence establishing the Veteran's exposure to Agent Orange in Vietnam, which is considered an in-service injury.   The Veteran's competent statements that he was experiencing symptoms of low back pain and numbness in his extremities within a few months of service and he has had continuing symptoms since that time serve as an indication that his conditions may be related to his conceded in-service exposure to Agent Orange.  

Currently, there are no medical opinions of record as to whether the Veteran's back condition/s and/or neuropathy may be directly related to his period of service, to include his exposure to Agent Orange.  On remand, the Veteran should be scheduled for VA examinations to determine the nature and etiology of his back pain and the numbness in his feet and hands.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide an authorization for release of any non-VA private treatment records related to claims that are not already associated with the claims file.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Once the claims file is appropriately updated, schedule the Veteran for a VA examination with a qualified examiner to assess the etiology of his back pain.  The claims folder must be made available for review.

All evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail in order to diagnose any back conditions, to include degenerative disc disease.

After review of the claims folder and all the medical and lay evidence therein, to include the Veteran's statements as to the onset of low back pain soon after returning from Vietnam and separation from service, the examiner should state an opinion as to:

whether it is at least as likely that the Veteran's diagnosed back condition is the result of a disease or injury incurred during his military service, including exposure to herbicides such as Agent Orange, as it is the result of some other cause or factor.

If more than one disability is diagnosed, separate opinions for each diagnosis should be rendered.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Once the claims file is appropriately updated, schedule the Veteran for a VA examination with a qualified examiner to assess the etiology of the numbness in his upper and lower extremities.  The claims folder must be made available for review.

All evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail in order to provide diagnoses of any foot conditions and/or hand conditions, to include peripheral neuropathy.

After review of the claims folder and all the medical and lay evidence therein, to include the Veteran's statements as to the onset of numbness in his extremities soon after returning from Vietnam and separation from service, the examiner should state an opinion as to:

whether it is at least as likely that the Veteran's peripheral neuropathy, if diagnosed, is the result of a disease or injury incurred during his military service, including exposure to herbicides such as Agent Orange, as it is the result of some other cause or factor.

Separate opinions should be rendered for the upper extremities (hands) and lower extremities (feet).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

5.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


